Title: To Thomas Jefferson from Edmund Bacon, 26 February 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 26th Feb 1808.
                  
                  Inclosed is an account handed me by stewart: when he left Monticello. I no of his doing the wirk for Mr Walker and had Concluded Stewart had Gave you an account of it long ago, Mr Randolph has been over to day but did not make much alterations as he said he would Come again on munday, when I wrote you I had done 250 f. I did not inform you I believe I had takeen a new levil and a small part of the 250 f. is a part of the new levil, there is about 205 f. of the first levil and about 108 f. of the second levil, by makeing 250 feet in a Levil I believe the first will be the highest levil. Mr. Randolph directed me to go on with the second levil and see how far the dirt to be dug above will fill in behind. (when you wrote me that when the Carying of the dirt Got too far to bigin a New levil I understood your meaning was for the dirt to be dug above to fill behind I done so which raise’d the levil about two feet. but I find we shall not make that neare 250 f. on a levil before the dirt to be dug above will Give out filling behind, so we shall have to Reduce the new levil as low as the old one to Get 250 f. levil, I can Go on fast if the leviling do not oblige us to haul dirt too far.) Corn Can be had plenty for 10/. the barril. I shall Get that of Mullins We have been out of nail rod for some time and Mr Jefferson of Richmond informs me it has not Got thare yet. 
                  I am Dr Sir your Obdt.
                  
                     E Bacon 
                     
                  
               